UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1262


KAREN CLARK,

                Plaintiff - Appellant,

          v.

VIRGINIA COMMUNITY COLLEGE SYSTEM; THOMAS NELSON COMMUNITY
COLLEGE;  ALVIN   SCHEXNIDER, President;  BEVERLY  WALKER-
GRIFFEA, Vice President Student Affairs; LISA JOHNSON,
Director Human Resources; BETSY HARRISON, Dean of Student
Services,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:12-cv-00172-MSD-LRL)


Submitted:   July 29, 2014                    Decided: July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen Clark, Appellant Pro Se. Gregory Clayton Fleming, Senior
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Karen    Clark       appeals        the   district    court’s     order

dismissing her complaint.        We have reviewed the record and find

no reversible error.       Accordingly, we deny Clark’s motion to

compel the production of documents and affirm for the reasons

stated by the district court.                Clark v. Va. Cmty. Coll. Sys.,

No. 4:12-cv-00172-MSD-LRL (E.D. Va. Feb. 3, 2014).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials      before    this    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2